FILED
                           NOT FOR PUBLICATION
                                                                             DEC 13 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LARRY J. CRAFT,                                  No.   14-35436

              Plaintiff-Appellant,               D.C. No. 2:12-cv-01976-BJR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                Barbara Jacobs Rothstein, District Judge, Presiding

                          Submitted December 5, 2016**
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      Larry Craft appeals from the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income. The administrative law judge (ALJ)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found that Craft was not disabled because he had the residual functional capacity

(RFC) to perform his past relevant work as a production poultry cutter. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.       The ALJ identified “specific, clear and convincing reasons” to justify

discounting Craft’s testimony. See Treichler v. Comm’r of Soc. Sec. Admin., 775

F.3d 1090, 1102 (9th Cir. 2014). The ALJ reasonably concluded that Craft’s

descriptions of his limitations were inconsistent with the record.

      2.       The ALJ gave discounted weight to Dr. Haines’s and Dr. Kwon’s

opinions because the opinions were inadequately supported or inconsistent with the

objective findings. These are “specific and legitimate reasons ” that are supported

by substantial evidence in the record. See Lester v. Chater, 81 F.3d 821, 830–31

(9th Cir. 1995). The ALJ did not err by considering Craft’s physician’s assistant’s

opinions as “evidence about the severity of [Craft’s] impairment(s) and how it

affects [his] ability to work.” Garrison v. Colvin, 759 F.3d 995, 1013–14 (9th Cir.

2014); 20 C.F.R. § 404.1513(d); see also SSR 06-03p, 2006 WL 2329939, at *6

(Aug. 9, 2006) (stating that the opinion of a medical “other source” may outweigh

that of an “acceptable medical source” if the “other source” has seen the individual

more often).




                                           2
      3.     The ALJ assigned little weight to several providers’ opinions about

Craft’s cognitive functioning because the opinions were based on invalid test

scores and Craft’s subjective reports, and were inconsistent with the overall record.

Substantial evidence supported the weight given to these opinions, and the

conflicting opinions of several nonexamining physicians. See Thomas v. Barnhart,

278 F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-

examining physicians may also serve as substantial evidence when the opinions are

consistent with independent clinical findings or other evidence in the record.”).

      4.     Craft’s argument that the ALJ improperly formulated his RFC is

unavailing. The ALJ properly evaluated the evidence, and substantial evidence

supports the ALJ’s determination that Craft is not disabled.

Costs on appeal are awarded to the appellee.

      AFFIRMED.




                                          3